Citation Nr: 1626494	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a rating decision dated in May 2009, the RO denied the Veteran's original August 2008 claim for service connection for coronary artery disease, diabetes mellitus type II, and hypertension.  The Veteran did not appeal that decision.  In May 2011 he filed a new claim, and in August 2012 the RO confirmed and continued the prior denial of service connection for service connection for coronary artery disease, diabetes mellitus type II, and hypertension.  Although new and material evidence would typically be needed to reopen the claims, the record now includes service personnel records that had not been associated with the claims file when VA decided the 2008 and 2011 claims, and this evidence is relevant to those claims.  Therefore, in accordance with 38 C.F.R. § 3.156(c) (2015), the Board finds that these claims will be reconsidered.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Detroit, Michigan.  Additional evidence was submitted with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).


REMAND

The Veteran seeks service connection for coronary artery disease, diabetes mellitus type II, and hypertension under the presumptive provisions of 38 C.F.R. § 3.309(e) for diseases associated with herbicide exposure, as well as hypertension on a secondary basis.  During his May 2016 Board hearing, he testified that his tour of duty in the Pacific Theater included a brief stopover in Tan Son Nhut [Saigon], Vietnam; during which time he actually disembarked from the plane (a Flying Tiger flight) and stood about nearby, smoking a cigarette.  Board Hearing Transcript, pp. 5-7.  He testified that he then flew on to his duty station at the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand, where he worked, from 1973 to 1974, towing B-52's and other aircraft "predominantly on the east side of the flight line," on the east perimeter of the base.  Transcript, pp. 5, 7, 15.

Medical records confirm that the Veteran has coronary artery disease (since his age of 38), diabetes mellitus type II, and hypertension.  The Veteran has also submitted opinions from private physicians who aver that the Veteran's coronary artery disease, diabetes mellitus type II, and hypertension may be due to Agent Orange exposure.

Regarding the proposition of coronary artery disease and diabetes mellitus type II due to Agent Orange exposure, the Veteran's presence in Vietnam is currently undocumented; however, service personnel records associated with the claims file in June 2013 confirm that the Veteran worked, from May 1973 to May 1974, "towing B-52, and KC-135 aircraft" at the U-Tapao Airfield in Thailand.  The question that remains is whether the airfield/runway was near the perimeter of that base.  See VBA Manual M21-1.IV.ii.1.H.5. (2016).  The Veteran recalls that the air strip was near the perimeter.  See, e.g., February 2014 statement from Veteran.  See also buddy statement December 2013, asserting that "the B-52s were parked at the East end of the flight line in proximity to the East Perimeter Road and Perimeter fence;" and another December 2013 buddy statement asserting "I can attest to the fact that at Utapao during this time period . . . all of the B-52 parking revetments, the munitions storage area, and the engine test cell on the east side of the runway were adjacent to the base perimeter fences."  Remand is warranted for a request to the service department to provide information on this matter.

As for the claim for hypertension specifically, the record reasonably raises a theory of direct service connection.  In this regard, service treatment records indicate that the Veteran may have been suspected of having high blood pressure.  At his March 1975 separation examination, he reported that he was unsure whether he had a history of high blood pressure.  The blood pressure reading at that time was 122/84.  Remand for a VA examination is accordingly warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded, all of the Veteran's Detroit VA Medical Center (VAMC) records should be uploaded to the claims file.  See Sullivan v. McDonald, 815 F.3d 786, 791 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate all of the Veteran's Detroit VAMC records with the claims file.

2.  Request from the service department a determination as to whether the airfield/runway where B-52 and KC-135 aircraft were towed and parked at the U-Tapao RTAFB during the timeframe 1973 to 1974, was near the perimeter of the base.  Document the claims file accordingly.

3.  Schedule the Veteran for a VA examination regarding the claim of service connection for hypertension.  The claims file must be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  The examiner must also discuss the Veteran's medical history, current complaints, and symptoms with the Veteran, and document said in the examination report.

The examiner is then requested to opine as to whether it is at least as likely as not (50/50 probability or better) that the Veteran's hypertension began during active duty service or in the year after active duty service; or is otherwise related to service. 

The examination report must include a complete rationale for all opinions expressed.  

4.  After completion of all of the above and any other necessary development, re-adjudicate the claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

